Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As per claim 1, the claim language “resulting in one or mapped signals”, and “the mapped signals” is vague and indefinite.  It is not clear, as to what these “mapped signals” are.  Turning to applicants specification, the “mapped signals” can be 1) the ‘selected de-reverberated signal’ – para 0014, 2) the adapted and linearly mapped signals (which are generated through using the impulse response signals) – para 0014; 3) the adapted and linearly mapped signals are the mapped signals – and thereby implying there is yet another definition of ‘mapped signals’ – para 0025.  Para 0032 shows mapped signals that are error signals.  Further, para 0005 states that the mapped signals are a result from the linearly mapped signals (which is very unclear, as to which/what are the mapped signals ?).  Therefore, under the plethora of various ‘mapped’ signals (from applicants spec), in view of the claimed “resulting in mapped signals” from the aligning step, examiner will interpret:

“aligning the reference dereverberated signal onto unselected dereverberated signals with impulse responses that are adaptively estimated, resulting in one or more mapped signals”

AS,
 the mapped signals are any “result” of a comparison of a reference dereverberated signal and other dereverberated signals using an impulse response. (ie, the claimed ‘mapped signal’ is equivalent to ANY output of a mapping/aligning/multiplication/convolution of a reference signal and impulse response tied to another signal.). 

The claim limitations in claims 2-9 do not remedy this issue. Although claims 10-12 performing additional mapping, these claim limitations are clear that they are linear echo estimates and further, the claim limitations in claims 10-12 do not remedy the deficiencies found in claim 1.  Claims 13-20 are article of manufacture claims that perform the method steps of claims 1-12 above and therefore, same rejection and similar rationale applies to claims 13-20 as found against claims 1-12.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471)  

As per claim 1, Sainath (20160322055) teaches a method performed by a processor of a device having a plurality of microphones, comprising:
receiving a plurality of input audio signals from the plurality of microphones, the plurality of microphones capturing a sound field (as processing audio sounds from a network of multiple microphones – para 0004);
removing reverberation from the plurality of input audio signals to generate dereverberated signals (as removing reverb and additive noises from the speech – para 0030);

sending, to an automatic speech recognizer (ASR) having a deep neural network (DNN), the following (as in an ASR system, using DNN’s – para 0031, 0032): a) one or more of the dereverberated signals, b) one or more of the mapped signals and c) one or more of the impulse responses or compressed versions of the impulse responses, to train the DNN or recognize speech in the input audio signals (as sending the acoustic adjusted signals, para 0063-0068; being input into the DNN for signal processing and training; the initial parameters are found in  para 0035, 0062).
	As per claim 1, Sainath (20160322055) teaches reverberation and other noise removal, as addressed above, but does not explicitly teach echo removal; Wung (20180040333) teaches a DNN (abstract, para 0017) performing echo cancelation (para 0019) along with other noise removal (para 0018, 0022).  Therefore, it would have been obvious to one of ordinary skill in the art of audio echo cancelation and reverb removal to modify the DNN of Sainath (20160322055) with the echo cancelation of Wung (20180040333) because it would advantageously improve the noise suppression and generate cleaner speech – para 0022). 
	The combination of Sainath (20160322055) in view of Wung (20180040333) does not explicitly teach “aligning the reference dereverberated signal onto unselected dereverberated signals with impulse responses that are adaptively estimated, resulting in one or more mapped signals”  {INTERPRETED AS, the mapped signals are any “result” of a comparison of a reference dereverberated signal and other dereverberated signals using an Markovich (20180240471) teaches using impulse responses to estimate dereverberating the signals and estimating/selecting the relative transfer function of the remaining speech signals (para 0030; Fig. 5, subblocks 506-510).  Therefore, it would have been obvious to one of ordinary skill in the art of signal representation to modify the reverb/signal processing of Sainath with the signal reference, estimate, and using transfer functions as the estimate, as taught by Markovich (20180240471), because it would advantageously process ahead of the late-reverberations and avoid the non-ideal diffuse characteristics. (Markovich, para 0029, last 5 lines).
      .  
As per claim 2, the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, further comprising sending, to the ASR, one or more error signals, each error signal indicating a difference between the reference dereverberated signal and one of the unselected dereverberated signals when mapped (Sainath (20160322055), as tracking error in the outputs – para 0087, wherein the neural network tracks the reverberation artifacts – para 0035).

As per claim 3, the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, wherein the one or more mapped signals is a single mapped signal formed from combining the mapped signals (Sainath (20160322055), as combining the mapped signals – para 0005).

As per claim 4, , the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, wherein the mapped signals sent to the ASR include all mappings of the reference dereverberated signal mapped onto the unselected dereverberated signals (Sainath (20160322055), fig. 1b,4; para 0062-0064).

As per claim 5, , the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, wherein the unselected dereverberated signals are delayed by a maximum geometric time delay, prior to mapping – Sainath (20160322055), para 0036-0039 – calculating time delays).

As per claim 6,  the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, wherein
removal of the echo includes a) determining linear echo estimates based on the input audio signals and audio reference channels, and b) removing the echo from the input audio signals based on the linear echo estimates; and the linear echo estimates are sent to the DNN (Wung (20180040333), teaches linear echo estimates – para 0019; and cancelation using this estimates – para 0020-0021) of the ASR to suppress echo in the input audio signals or to train the DNN (as using the DNN for ASR -- Sainath (20160322055) – para 0031, 0032).

Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method, according to claim 1, wherein the ASR is deployed on the device (Sainath (20160322055), as ASR – para 0031).

As per claim 8, , the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method, according to claim 1, wherein the ASR is deployed on a networked device in communication with the device (Sainath (20160322055), as ASR on a networked device --- fig. 4).

As per claim 9, , the combination of Sainath (20160322055) in view of Wung (20180040333) in further view of Markovich (20180240471) teaches the method according to claim 1, wherein no beamforming or non-linear echo suppression is performed outside of the ASR (Sainath (20160322055), as ASR and beamforming (para 0004) occurs within the network -- fig. 4).


Claims 13-20 are article of manufacture claims performing the method steps of claims 1-9 above and as such, claims 13-20 are similar in scope and content to claims 1-9 above; therefore, claims 13-20 are rejected under similar rationale as presented against claims 1-9 above.  Furthermore, Sainath (20160322055), teaches a computer readable medium, processor (para 0096) along with   
 
Allowable Subject Matter

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; as well as overcoming the 112 rejections above.  Neither Sainath (20160322055), nor Wung (20180040333), explicitly teach the relationships between linear echo cancelation models and the second impulse response of the estimate responses. 

Response to Arguments

Applicant's arguments filed 05/06/2021 are moot in view of the new grounds of rejection,  Examiner notes the use of the Markovich reference, as well as the 112 rejections towards the amended claim lanaguge.  Examiner also notes the Sainath/Wung combination.  Further references were found toward the claim amendments, listed below.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shmunk ( 7593535) teaches impulse responses used for a convolutional neural network, the method further comprising generating training data for the convolutional neural network from a library of artificial impulse responses; and The network can be trained with a synthetic dataset of reverberant speech with known STI values for each example in the dataset. The reverberant 

Nongpiur (20170325023) teaches first set of array impulse responses that model simulated environments of different reverberation times, generating a second set of array impulse responses in one or more actual environments, and applying one or more of the free-field array impulse responses, the first set of array impulse responses, and the second set of array impulse responses to train the neural network.

Kim et al (20180108363) teaches a first set of array impulse responses that model simulated environments of different reverberation times, generating a second set of array impulse responses in one or more actual environments, and applying one or more of the free-field array impulse responses, the first set of array impulse responses, and the second set of array impulse responses to train the neural network..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        08/19/2021